BaRNES, J.
Tbe appellant argues that tbe court erred (1) in excluding testimony to tbe effect that shortly after tbe accident tbe conductor stated that if be bad been where be *308•ought to have been the accident would not have happened and that it was his fault; (2) in excluding certain rules of the defendant pertaining to the starting of cars, the handling of hell-cords, and the position to he occupied by conductors; (3) in not holding as a matter of law that the plaintiff was not guilty of contributory negligence; and (4) in including question 7 in the special verdict.
. The evidence was ample to sustain a finding of contributory negligence. The first item of evidence was excluded because it was not part of the res gestee, and the second because the complaint did not charge negligence of the conductor. If the very doubtful proposition, that the evidence ivas proper, be conceded, we do not see how it could have anything more than a remote and inconsequential bearing on the plaintiff’s contributory negligence, and she was not prejudiced on this issue by the rulings complained of. This finding being fatal to her recovery, errors committed on the trial of other issues not affecting this one became immaterial. There was no impropriety in submitting the seventh question. Its purpose was to ascertain whether or not the plaintiff was a passenger when injured. If the question was correctly framed, its answer would affect the degree of care which the defendant was bound to exercise. On no theory can we see how the submission of the question could influence the jury in arriving at a conclusion on the contributory negligence of the plaintiff.
By the Court. — Judgment affirmed.